 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChatfield-Anderson Co., Inc. d/b/a Truss-Span Com-pany and Line Drivers, Pickup and Delivery. andHelpers Union Local 741, International Brother-hood of Teamsters, Chauffeurs, Warehousemen' andHelpers of America. Cases 19-CA-8396 and 19RC 7895May 15, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn May 26, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings,2rec-ommendations, and conclusions of the Administra-tive Law Judge and to adopt his recommended Or-der. as modified herein.3Contrary to our dissenting colleague. Xwe agreewith the Administrative Law Judge's conclusion thatRespondent violated Section 8(a)(1) of the Actthrough Vice President Chatfield's remarks at a pre-election meeting with employees on March 23, 1976.At the meeting, ('hatfield commented, inter alia,. onthe stringency of some of the work rules contained inthe union contracts of some of Respondent's compet-i Respondent's request fr or al a.rgument is herebh denied ats the ;o.c rdand briefs adequately present the issues and positions of the parties.2 Respondent has excepled to) certain credihiliti findings mIde h b theAdmlnnisltaie t I..aiw Judge It is the Board's estahlhshed pohlic not to i)cr-rule an Admlnlistratie l.a; Judge's resolutions with respect toi crediblhltunless the clear prepundera nce of a f f the releslant ekideince contvincei usthat [he resolutlOn.s ire incorrect .Standard Drt I f:j/ Proi,/I I/l, ' 91NlRB 544 (19S01. enfd 188 F d 3h62 ('.A. 3. 1951) We hLa'e calltillhex.amined the record and find no hasis for reersing his findintgsAddititonall'. we are siatlsfied that Respondenlt's conltenltiolls hill tlC Xdnin lstratle l.au Judge .as hiased tire without riteri Ihere is lthilln, IIthe record toI suggest that his conduct at the hearing. his resol utlon1s 1 ofcredibiih. or the inferences he dtew were affected hb an'. hbias or prelLdlcIn hi.s recommended O(rder, the Adminlrsraltlt e I.aw ludge recotll-mended, Ilner /lia, thalt Respondent he required to make tlh unit CelpliiC.m.,whole for ian, lossh of ealrnings the>: malN ha;ie suffered as a reSell of Responl-dent's unilaleral Institutlnon of1 a new wage ssterm. rettoactive to Jutie 19'7hut did not proeide interest thereon. We therefore shall modif, hfit re-rmenlded Order to provide interest. and in vie e of ,our recent deci..ion all1,hida Sieel C orporatrtnn, 231 Nl.RB 651 (1977). we shall aisLo Illtoditx theAdminlistratite l.atw Judge's recommended Order to prol.ide thait sulh 111itlest halli he comltputed in the .manner .et forth thereinitors and stated that Respondent would not institutemore stringent work rules "win, lose, or draw." Infinding this statement unlawful, the AdministrativeLaw Judge, noting that the avowed purpose in mak-ing the remark-to show that union contracts are notall "sweetness and light"--in combination with theoverall context of Chatfield's and President Novak'sremarks at the meeting, which included other unlaw-ful statements, imparted a threatening taint to thereference to more stringent work rules. Furthermore,in early March, Novak, showing two employees cop-ies of the union contracts of several competitors, toldthem that Respondent could negotiate more strin-gent work rules if the Union got in and, referring toRespondent's then liberal policy with respect to tar-diness, stated that this tolerance "was going tochange." Our dissenting colleague does not disagreewith the finding that Respondent violated Section8(a)( ) in this early March incident. Given this priorincident and our agreement with the AdministrativeLaw Judge's finding that Respondent violated theAct at the March 23 meeting in other respects, weconclude that Chatfield's reference at that meeting tomore stringent work rules was clearly violative ofSection 8(a)( ).We further agree with the Administrative LawJudge's conclusion that Respondent violated Section8(a)( ) through Novak's remarks at the March 23meeting concerning the relaxed eligibility require-ments for Respondent's pension and profit-sharingplan due to the Pension Reform Act of 1974. In thisregard, the Administrative Law Judge found that Re-spondent's announcement of the changes in its planwas part and parcel of its unlawful attempt to dis-courage employee support for the Union in light ofthe fact that Respondent chose to make the an-nouncement on the day prior to the election despitehaving learned several days earlier that the PensionReform Act mandated such changes and in view ofRespondent's other unlawful conduct. Our dissentingcolleague concludes that Novak was merely truthful-lNs advising the employees of the relevant provisionsof the Pension Reform Act. However, in so doing,she apparently does not dispute, but gives no weightto. the fact that Novak in his remarks also unlawfullystated to the employees that Respondent's pensionand profit-sharing plan "would be dropped" if theUnion were voted in. Like the Administrative LawJudge, and unlike our dissenting colleague, we areunwilling to evaluate Novak's announcement of thechanges in Respondent's pension and profit-sharingplan in isolation. Accordingly, we find such an-nouncement to be unlawful.44 Our d(.iNsetting c olle. gue argue ht n (tht G in ol Inimei ( 'rp d h a Ret'liI ,ta' c ('i ema. 228 NL RB 377 (1977) is. Wholl inappos.ite here A, She50 TRUSS-SPAN COMPANYContrary to our dissenting colleague, we furtherconclude that Respondent violated Section 8(a)( 1) inNovak's statement in February or early March thatthere would be no raises or bonuses until after theelection "because it could look like a bribe," but thatRespondent would grant retroactive raises after theelection "no matter which way it went." Once again,she has chosen to view the remarks of the companypresident in a vacuum. In this regard. we note thatthe employees were told by Respondent's officialsduring a December 1975 party that they would re-ceive quarterly raises in April 1976. The record doesnot indicate that Respondent in December informedthe employees that such raises would be applied ret-roactively and, indeed, Respondent does not contendthat it has a practice of granting retroactive increas-es. Furthermore, at the March 23 meeting. Chatfieldblamed the withholding of raises on the "union situa-tion," and urged the employees to vote "No" so thatRespondent "could make it up to them." Additional-ly, in early March, Novak told two employees thatthe only way they could get a raise during negotia-tions would be to engage in an illegal strike. Finally.in early March, Auburn Plant Manager Dickoff toldemployee Heide, in response to the latter's inquiry asto why some expected raises had not materialized.that raises were "at a halt because of the union activ-ities," that the employees would have received theraises "if they had not brought the Union in." andthat Respondent "would try to drag out ... the elec-tion as long as [it] could, where nobody would gettheir raises." Our colleague apparently agrees withour finding that these other statements, includingthose of Novak himself in early), March, were unlaw-ful. Yet, completely ignoring this background ofthreats to withhold raises, she concludes that No-vak's statements concerning the retroactive raiseswas lawful. We simply find no basis for such a con-clusion.5points out, in that case the respondent in announcing wage increases did notmention to the employees that such action was required b) the State's newminimum wage law. Significantly, however. in finding a violation in thatcase the Board. including our dissenting colleague. looked to both the tim-ing and the context of the announcement. Furthermore. her reliance on RedBarn Srsiem, Inc., 224 NLRB 1586 (19761. is clearly misplaced. here. theBoard affirmed the Administrative Law Judge's finding that the announce-ments of wage increases were "carefully utilized as legitimate means orsubjects available to management during the unionization effort." 224NLRB at 1598. In contrast. Noak's announcement of the relaxed eligibilityrequirements for Respondent's pension and profit-sharing plan cannot rea-sonably be considered to have been carefully utilized as a legitimate mean,in Respondent's campaign inasmuch as at the same meeting Novak unlai-fully threatened that the plan would be dropped if the Union came in.5-In support of her conclusion. our dissenting colleague relies on .1,ntainaLumber Sales Inc (Delaney & Sons Dilision), 185 NLRB 46 (1970). andUarco Incorporated. 169 NLRB 1153 (1968). However. in each of those casesthe Board emphasized that the employer had made clear in its campaignstatements to employees that the only reason for postponing expected hene-fits was to avoid the appearance of election interference. In viev, of Respon-Finally, we agree with the Administrative LawJudge's finding that Respondent's conduct hereinprecludes the holding of a fair election. Thus, as enu-merated by the Administrative Law Judge, Respon-dent engaged in not only pervasive, but sometimesflagrant, violations of Section 8(a)( ) involvingthreats of economic retaliation against the employ-ees, including, inter alia, plant closure,6the withhold-ing of raises, the cessation of the pension and profit-sharing plan, prolonging negotiations during whichtime raises and bonuses would not be granted, andthe withholding of overtime. In these circumstances,we conclude, as did the Administrative Law Judge.that the issuance of a Gissel bargaining order 7 is fullywarranted herein.8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge. as modifiedbelow. and hereby orders that the Respondent. Chat-field-Anderson Co.. Inc. d b a Truss-Span Compa-n'. Redmond and Auburn. Washington, its officers.agents. successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:I. Substitute the following for paragraph 2(b) ofthe recommended Order:dent ' other unla'iful threats to wlthhold raises and bonuses. hb not onnl st,planl manager but by its president and Nice president as ell. he casesrelied on bh our colleague are clearlv Inapplicable heret Ihe Administrative Law. Judge concluded that Respondent violated Sec8((atI ) by Auburn Plant Manager Dickoff's threats of plant closure to em-plovre Heide In mid-Fehruars and late Fehruarv 1976, and bh Superx\is,r(;ilmore's Februar! 26 threat ,f plant closure to ('lark. an emplosee at theRedmond plant Respondent excepts to these findings on the grounds. i,l'ralia. that (ompany President No,ak in his speeches to employees on Febru-arN 26 and March 23 assured them that the plants would not close dow nThe record slearly showvs. however. that Giilmore's threat occurred immedl-alely following Nosak's speech on Februars 20 Furthermore, In his subse-quent meeting with emploees In late February or earls March. and in hisspeech to employees on March 23, as well as on other occasions during thisperiod. Novak tirade numerous statements which we ha.e found were un-lawful We therefore find that Nov.ak's purported assurances to the employ-ees did not effectively repudiate the threats of plant closure by Respon-dent's supervisrors and. accordingly. we adopt the Administrative I.awJudge's conclusion that such threats were violative of Sec. 8(a)( I )of the ActGrroup Onei Broada:tlrng Co,. Resti. 222 NLRB 993 (1976)Our dissenting colleague concedes that threats of plant closure are gener-alls presumed to he widely communicated and finds that No.ak's purportieddisavoal of any intention bh Respondent to close its plant mas not totallyhaie erased the coercive effects of the such threats She nevertheless "he-he'e," that Novak's purported disavowal clearly blunted the "stinging im-pact" of such threats s With all due respect. we find iour colleague's reason-inm at best. specious.N I. RB v. Gisel Pal-ing C (, Inc. 39"5 L S 575 (1969)We agree with the Administrative l.aw Judge's conclusion that Respon-dent's bargaining obligation arose on February 20. 1976. the date of theL nion's demand and on which it achieved majority status. inismuch asRespondent commenced its course of una,r ful conduct on or about thatdaite Irirlrnit Prt. In,. 219 NI RB 298 7s)51 DECISIONS OF NATIONAI. LABOR RELATIONS BOARD"(h) Rescind those features, if ans, of the newwage system instituted in June 1976 that work to theemployees' detriment and, upon request. bargainwith the Union concerning the new wage system.Make whole any employee in the unit for losses theymay have suffered as a result of Respondent's unila-teral institution of the new wage system, retroactiveto June 1976, with backpay and interest thereon tobe computed in the manner prescribed in I: W1'.W0oolworth ('oelpanr1I. 90 NLRB 289 (1950). l.sivPlunrhin d, e& aeltint ('o., 138 N1,RB 716 (1962), andFlorida Steel ('orporation, 231 NLRB 651 (1977).Nothing contained herein shall he construed as au-thorizing or requiring Respondent to reduce wagesand benefit levels now in effect."2. Insert the following as paragraph 2(c) and relet-ter the subsequent paragraphs accordingly:"(c) Preserve and, upon request, make available tothe Board or its agents, for examination and coping.all payroll records, social security payment records.timecards. personnel records and reports. and allother records necessary to analsyze the amlounlt ofbackpay due under the terms of this Order."3. Substitute the attached notice for that of theAdministrative L.aw Judge.II is I t RIi R ()ORD)tRI I) that the election in ( ase19-RC 7895 be. and it hereby is. set aside, and thepetition filed in ('ase 19 RC' 7895. be, and it herebhis, dismissed.MI-M'I R MttlRIYi, dissenting in part:Although I agree with my colleagues' findings thatRespondent variously violated Section (a)( l) of theAct and interfered with the election, I disairee thatcertain of the incidents found coercive bv them vio-lated Section 8(a)( I ). I also disagree with their con-clusion that a Giv.vel bargaining order 9 is wariantedand that Respondent additionalls violated Section8(a)(5) of the Act by instituting a new wiage systerm inJune 1976.Unlike my colleagues, I find no violation in VicePresident Chatfield's remarks at a preelection meet-ing with the employees on March 23. 1976. At thismeeting Chatfield pointed to some of the strict workrules contained in union contracts of Respondent'scompetitors. and told the employees that Respondentdid not intend to impose such rules "win, lose, ordraw." Rather, he explained that he wanted employ-ees to know that union contracts are not all "svseet-ness and light." I can find nothing whatever coercivein these remarks, particularly in light of Chatfield'sassurance that Respondent did not intend to imposethe more stringent work rules at its plant regardlessof how the employees voted in the election."'Si H ( ii, , ' I lit,( A jtr ( 5 It, 3 ( Sci7 tt 1 i , t)Similarly, I find no violation in President Novak'sremarks at the same meeting. During this meeting,printed material was distributed to the employeeswhich included a description of Respondent's pen-sion and profit-sharing plan and of the Pension Re-form Act of 1974. Novak declared that Respondenthad just learned that, because of the 1974 act, theeligibility minimum for participation in the plan hadbeen lowered so that certain of its employees whowere previously excluded from coverage in the plancould now be covered. TIhe record shows that Novakhad learned of these relaxed requirements only a fewdays earlier upon making an eligibility inquiry to thebank that administers Respondent's plan. In thesecircumstances, I find nothing improper in Respon-dent truthfully advising the employees of relevantprovisions of the 1974 Pension Reform Act.'' In find-ing a violation here, the Administrative Law Judge,and my colleagues who adopt his [)ecision, rely onRenton ,'ilhge ('inema. 12 That case. however, is whol-ly inapposite. There, according to the credited testi-mony, the emploser's theater manager simply in-formed the employees at a meeting that they wouldreceive a wage increase because they were underpaid.Although the manager testified that he made the an-nouncement pursuant to the State's new minimumw;Sie law,. the Administrative Laws Judge credited theemployees' testimony that no mention was made bythe manager of that law in connection with theirraise. TIhat case, therefore, does not support a findingof a violation here. See, instead, Red Barn S'.vtenms'ipra at 1597 98.I also disagree with my colleagues' finding that Re-spondent violated Section 8(a)() I ,, Novak's state-ment. during an employee meeting in late Februarsor earl's March, that there would be no raises or bo-ni.ss until after the election "because it could looklike a bribe." but that retroactive raises would beforthcoming after the election "no matter which wayit went." Neither the Administrative Law Judge, norl" 1 .e iltatlrl\ igl ore, this ,l; uralncc and its clear Inmpllcations i finding( hiftield's abo.h e remarks to be .ioalilI\e ,f hl(a)(). chioo.ing instead to tiesuch remari.ks in i ith the unla..ful statemcnt ttmade b; Noak ,o toI, em-pliee it eilJl\ Ma.rch I fail io wse ho Nov;k's sepa(rate totmment to hiltt;o ernplol ee, ncegle ( hmfield's tlnequl\ocal auirance to al1l the enlplo!-cc, Ithat ResponrdenCt ,ould not impoe nlore stringent oork rules ilhsenlto,,Te cldence that ( halfield did n.t mea. n what he s;id[ R/ed Barn S. itLItn, I,c 224 Nl RB K586. 1597 98 ( 1976)1 1! colle;lgue,Iakhe mllluch ,I the fidc thitl this a;llnounlcemrentl as nmade the da, beftore theclectior. o Bu til ie ,,Oi nlllitI if tlhe announceinln to t te election o,es, signifi-can Ilhere therC ihe rela;.ed eligihilit) requirementts were only learned if afco, dat before and tihus the ilmiltg of the annmtuncement cannot fairl h bea1d I,, hav;e been tiidul delaxed I h;t Nov;ak later iiformed Ihe emploh-cc i1hti Res;p..ltdcint, pl;ln ",ould he dropped" if the Initon became theirrcprcenl;,ti\t c itoe not deitrac from these facts ;Ind Resporndent's right to.di,c Ilie eiplol ecs tl Ithe chi.inte,i inti;lt ed hs the Pension Reform Acliirlcerilllt, the plani itselft" i,it- , (,, iti ( i,, /- ,I R, r. I,,i li/i, ( ,welil, 228 Ni RB 17752 TRUSS-SPAN COMPANYmy colleagues who adopt his Decision, cite any casesto support their finding that the foregoing conductviolates Section 8(a)(I).The Board, including both of my colleagues on themajority here, has long held that "where an Em-ployer had made clear in its campaign statementsthat its only reason for postponing expected benefitswas to avoid the appearance of election interference.its action did not constitute objectionable conductsufficient to set aside an election." Montana LumberSales, Inc., 185 NLRB 46, 49 (1970); Uarco Inucoro-rated, 169 NLRB 1153 (1968). Since the conduct isinsufficient to set aside an election, a ortiori, it is alsoinsufficient to sustain an 8(a)(1) violation. Further-more, here, as in L'arco, supra, the Employer assuredthe employees that the raises would be forthcomingafter the election, and would be made retroactive "nomatter which way it [the election] went." Accord-ingly. I find no violation in this conduct.'Although I agree with my colleagues that Respon-dent committed several violations of Section 8(a)( I )including three threats of plant closure, I disagreewith their conclusion that the violations cannot beeradicated by our usual remedies and that a fair elec-tion cannot be held. While the impact of threatenedplant closure is normall) deemed among the mostdevasting to the employees' free choice in an elec-tion, I think the threats made in the circumstanceshere were limited in their impact. Thus. two of thethreats were addressed by Dickhoff to employeeHeide. and the third was uttered by Line SupervisorGilmore to emploxee Clark. There is no direct evi-dence that these threats were communicated bNHeide and ('lark to other employees. Although suchcommunication is generallN presumed. I find signifi-cant that Respondent's president, Novak. at imeet-ings with all employees on February 26 and March23, expressly disasowed any such threats and assuredthe employees that Respondent had no intention ofclosing the plant. And, while Novak by his state-ments mai not totally have erased the coercive ef-fects of the threats. I believe that he clearly bluntedtheir stinging impact.In all of the circumstances. I am not persuadedthat the effects of Respondent's coercive conductcannot be eiased hb oui usual remedies, and that afair new election cannot thereafter be conducted. Ac-:Ix h T cllIA t.lgls dtIaIgrCe e V, ri F len pr .iaril because N.o%.,k and otelcrkltilcl, 'I .,II ihcr c1,ht , l t' N : t1 t t Ihrcatenin : v. ithholdin oif r.tis-ttl,~c tf [t. [ nll1 ,in. d thu, h' hes colntlid', iaga 'in tuch :i 1,ck-orillinj N , \ ak.' b,.ll Clnilts re,'.rrdilli the Itiroacil.c r;llase must be dicented,.4,cIIC I hIls h o it[ Ig1. ,rcs It et:lr Iitlip i, of N tA'k' statements in qucs-tlot1ll .d il eiltc aI. i rlltlluLllt liplpi,;il h uhich piesun:cs Ihat. i nice s Int-lmrulle¢ s fI N.Oislk* ,h ' I ICl I .ll Cre tIl ful , atill such reminrk's must be.o ch tr. cr]/ed IAnd f~ind this to me is ain unactep blHe osIltsnlr filliioeC .I1 ail xId k th tIle rnlst n , f p h-tll Noiak saidcordingly, I find the issuance of a Gissel bargainingorder inappropriate here. And, since I find that Re-spondent therefore was not obligated to bargain withthe Union upon its request in February 1976. 1 alsocannot find that Respondent violated Section 8(a)(5)and (I) of the Act by instituting a new wage systemin June 1976. In sum, I would set aside the electionconducted on March 24, 1976, and direct that a sec-ond election be conducted at such time as the Re-gional Director deems appropriate.APPENDIXNol('i. To E1PIPO' EESPos ED B\ ORDER OF THEN\i(IONAI. LABOR RFIATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employ-ees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive the) chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from anL or all such activity ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-hargaiirng agreement which imposes alawful requirement that employees becomeunion members.XX" \i il t()I interrogate our employees con-cerniin their union activities and those of theircoworkers. nor xwill Awe tell our emplohees: (I)that \we will go out of business should thes oh-tain union representation; (2) that we \will pro-long negotiations should a union get in, duringwhlich time no raises or bonuses can be granted:(3) that the only ,;'as raises could be obtainedduring negotiations oouild be by striking, whiichswould be illegal: or (4) that a union contractw ould result in more stringent work rules.WF 1\ill. \)I sat t) to our emploeCes: (I) thatthe pas roll would have to be cut back if a union.ot in because of increased operating costs: (2)that overtiime is being withheld because tof theunlion situatlioll: (3) that raises and bonuses halvebeen blocked bh the LUnion's presence. and thatraises alt-eadrv s ould have been receixed if theenmplo ces had not hbought the I lnion in: (4)that. after the LUnion is out of the pict !re. tileemplolees , will be taken care of and retroactiseraises granted: or (i) that their pension and53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofit-sharing coverage would end should theUnion get in.WE WILL NOT say to our employees, for thepurpose of discouraging their support of theUnion, that we have just discovered that the eli-gibility rules for the pension and profit-sharingplan have been relaxed, or that we are estab-lishing an "open-door policy" in the form ofmonthly meetings to deal with employee griev-ances.WE WILL NOT refuse to recognize Line Drivers.Pickup and Delivery, and Helpers Union Local741, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive collective-bargainingrepresentative of our employees in the appropri-ate unit, and WE WILL NOT institute a new wagesystem without giving that Union a chance tobargain over it. The appropriate unit is:All production, maintenance, and truckdriv-ing employees at our Redmond and Auburn,Washington, facilities, excluding office clericalemployees, outside salespersons, guards, andsupervisors as defined in the Act.WE WIL.L NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed by Section 7 ofthe Act.WE WILL, upon request, recognize and bargainwith the above Union as the exclusive represen-tative of all the employees in the appropriateunit; and, if an understanding is reached, em-body it in a signed document if asked to do so.WE WILL, rescind those features, if any, of thenew wage system instituted in June 1976 thatwork to the employees' detriment and WE Wll.upon request, bargain with the Union concern-ing the new wage system. WE WILL make wholeany employee in the unit for losses they mayhave suffered as a result of our unilateral institu-tion of the new wage system, retroactive to June1976, together with interest thereon. Nothingherein shall be construed as authorizing or re-quiring us to reduce wage and benefit levels nowin effect.CHATFIELD-ANDERSON Co., INC. d/b/aTRUSS-SPAN COMPANYDECISIONSTATEMENT OF THE CASERICHARD J BOYCE. Administrative Law Judge: This con-solidated matter came to hearing before me in Seattle,Washington, on February 15, 16, and 17, 1977. The chargein Case 19-CA-8396 was filed on March 2 and amendedon March 31, 1976, by Line Drivers, Pickup and Delivery,and Helpers Union Local 741, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein the Union. The complaint issued June 30,1976, was amended on January 15, 1977, and during thehearing, and alleges violations by Chatfield-Anderson Co.,Inc. d/b/a Truss-Span Company, herein the Respondent,of Section 8(a)(l) and (5) of the National Labor RelationsAct, as amended, herein the Act.An election in Case 19-RC-7895 was held March 24,1976, among the production, maintenance, and truckdriv-ing employees at Respondent's plants in Redmond andAuburn, Washington.' It derived from a petition filed bythe Union on February 20, 1976, and a stipulation for cer-tification upon consent election approved by the RegionalDirector for Region 19 on March 10. The election tally was7 votes for and 14 against the Union, with 2 challengedballots.The Union filed objections to the conduct of the electionon March 31, 1976; and, on January 7, 1977, the RegionalDirector issued a Report on Objections, Direction of Hear-ing, and Order Consolidating Cases in which he recom-mended that certain of the objections be overruled, con-cluded that certain others presented "substantial issues offact best resolved by a hearing," and directed that suchhearing be consolidated with that on the complaint hereinbecause the issues raised by the two "bear a close and inti-mate relationship" to one another. The Board adopted theRegional Director's action by order dated February 3,1977.The parties were permitted during the consolidated hear-ing to introduce relevant evidence, examine and cross-ex-amine witnesses, and argue orally. Post-hearing briefs werefiled for the General Counsel and for Respondent.I. JURISDICTIONRespondent is a Washington corporation engaged in themanufacture of wooden roof and floor trusses at plants inRedmond and Auburn, Washington. It annually sellsgoods valued in excess of $50,000 directly to customersoutside Washington, and annually purchases material val-ued in excess of $50.000 directly from suppliers outside theState.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.I1. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.Trhe complaint alleges. the answer admits. and it is found that this is anappropriate unit for purposes of the Act:All production, maintenance. and truckdriving emplo)ees of Respon-dent at its Redmond and Auburn. Washington. facilities, excludingoffice clerical employees. outside salespersons, guards. and supervisorsas defined in the Act54 TRUSS-SPAN COMPANY111 ISSLIFSThe complaint as finally amended alleges that Respon-dent, by the verbal acts of its officials, committed 17 variet-ies of 8(a)(1) misconduct in February and March 1976. Italso alleges that this misconduct was sufficiently serious towarrant a bargaining order remedy., and, therefore. thatRespondent violated Section 8(a)(5) and (1) by rejecting aunion demand for recognition on February 20. 1976; byannouncing a change in eligibility for Respondent's pen-sion and profit-sharing plan on March 23, 1976; and bylater instituting a new wage system "without notice to orbargaining with the Union."The answer denies any wrongdoing.Should a bargaining order remedy not be appropriate.the objections matter raises the additional question wheth-er misconduct by Respondent during the pendency of theelection interfered with free voter choice, requiring that theelection be rerun.IV THE AL.L.EGED UNFAIR LABOR PRA(TICFSA. Introductory FactsRespondent's Redmond plant operated on a two-shiftbasis at relevant times. The Auburn plant, 35 miles away.was under construction from early' fall 1975 through Feb-ruary 1976, becoming operational on or about March 1,1976. Much of the construction work on the Auburn plantwas done by employees reassigned from production tasksat Redmond. On February 26. coincident with the returnof those employees to production and a slump in business.Respondent laid off nine employees. It is not contendedthat the layoffs were improper.2Organizational stirrings among Respondent's employeesbegan in January 1976. a major proponent being DanHeide, one of the Auburn construction crew. On February19. Heide met after work with an official of the Union,Dwight Lilly, whereupon Lilly described the Union's orga-nizational procedures. The two drove to the Auburn plantto look over the premises, after which they went to theRedmond plant. While at Redmond. they spoke with Re-spondent's night shift employees about the Union andpassed out union authorization cards. Some of the employ-ees signed and returned the cards then and there.The next morning. February 20. Heide distributed cardsto his coworkers on the Auburn crew; and, at noon, hereturned to the Redmond plant, soliciting signatures fromthe day-shift employees. On the afternoon of February 20Heide having delivered the additional cards he had ob-tained to Lilly. Lilly called on Respondent's president.Frank Novak, at the Redmond plant, demanding recogni-tion for the Union. Novak refused, prompting Lilly to filethe election petition herein that same afternoon.Subsequent organizational meetings, during which cardswere distributed, were held later on February 20, 26, and29. In all, 28 employees signed cards. 23 on February 19:Respondent's president. Frank Novak, told those laid off that theswould be called back "before se hired strangers" if business picked upFour vere recalled in Apriland 20. The unit consisted of 34 employees at the time ofthe demand, reducing to 24. of whom 21 had signed cards.with the 9 layoffs and I discharge. Details of the solicita-tion of cards are developed later.It was in this context that the alleged misconduct is saidto have occurred.B. The .4 leged Independent Violations of Section i(aj(l )1. Paragraphs 8 and 17Paragraphs 8 and 17 of the complaint allege that, sev-eral times in February 1976. Respondent, by Don Gilmoreand Rick Ridgeway,. "interrogated employees as to wshosigned union authorization cards and as to how employeeswould vote in the election." thereby violating Section8(a) Il)in each instance.On February 20, while soliciting signatures at the Red-mond plant. Heide sought out Gilmore in the parking lot torepay a $5 debt. During the transaction. Gilmore uttered:"So you're talking union?" To Heide's affirmative re-sponse. Gilmore stated that it was a "bad idea" and that,since he was a "company man." he would have to "let thebosses know." 3 Gilmore was a foreman at the Redmondplant, stipulated by the parties to be a supervisor.Also on February 20. a couple hours after receiving anauthorization card from Heide, one of the Auburn crew,Dan Porter. was asked by Ridgeway if he had signed acard. Porter replied that he had.4Ridgeway. a foreman inthe construction of the Aubuin plant, later to become su-perintendent of that plant, was stipulated by the parties tohe a supervisor.And, on February 20. 15 minutes or so after receiving acard from Heide, one of the Redmond employees. I aurenRussell. wAas asked bs Gilmore what the card was and whatHeide wtas doing there. Russell answered that Heide wasgiving out the cards to see if the employees "'would beinterested in getting the Union in." Gilmore then asked ifhe could show the card to Novak. Russell refused the re-quest)'Finally, on an unascertained date in Februar.), during atelephone conversation, Gilmore asked one of the Red-mond emplo)ees. Danny Ireland, if he had signed a unioncard. Ireland replied that he had.6It is concluded that the foregoing interrogations by Gil-more and Ridgeway violated Section 8(a)(l) substantiall\as alleged.2. Paragraphs 9 and 17Paragraphs 9 and 17 of the complaint allege that, inthis Is Heide's uncontradicted serslion of the Incident4 This i, Porter's unconlradlcted sertsin of the In.idenlhis is Russells uncontradicted .ersion of the incident, the onls uncer-daroil being the precise date. Russell testified thai it occurred on the date hesigned his card. shlch hbears the date of Februars 29 a Sunda' He fur hcrtestified lhat F ebruars 29 could not have been the correct date either oif hllsgning or tile Incldent. since both occurred .on the sitllr o, irkdas S.iundasas noli a orkdas Russell later testificd thai he signed "the samne das. thatniost of the otheri gus dov,:n a the plant 'nrnedJ ards." which ava. ehruar,20 as concerns thse on the dad slirl l hornl Russell .as one1 hi, s Irelanld's uincontr,.ei ted ,er ,t, f [he c tinldcn!t55 )EC ISIONS (OF NATIONAL LABOR RELATIONS BOARDFebruary 1976, Respondent, by Novak, Gilmore. and StanDickhoff. "told employees that if Respondent were union-ized it would shut down or go bankrupt," thereby violatingSection 8(a)( 1).About a week hefore he began distributing cards. Ileidehad a conversation with Dickhoff in Dickhoff's office inwhich they discussed the possibility of a union getting in.Dickhoff stated that it was "a bad idea" and that the enm-ployees would just he hurting themselves. elaborating thatRespondent "wouldn't be able to afford a union ...and.if it came doswn to it, the plant would prohably close thegates." ' Dickhoff was the Auburn plant manager. stipulat-ed by the parties to be a supervisor.A couple weeks later, also in Dickhoff's office, in re-sponse to Heide's saying that the employees needed aunion. I)ickhoff said it would be "a mistake," continuing:"You guys lost out on your raise because you brought theUnion in. The plant would have to close down." sDavid ('lark, a Redmond employee. was among thoselaid off on ehbruary 26. He told Gilmore at the time thathe was anxious to be recalled, and could be ready on anhour's notice. (ilmore replied that ('lark would be recalledas soon as the "union people" weere "out of there," addingthe proviso that, if the Union got in. Respondent "wouldbe out c:f business" and there would be no job for 'lark."'Ihere is no evidence in support of these allegations asthey pertain to Novak, and he expressly denied, in his testi-mony. that he ever raised the possibility of a shutdo wn.It is concluded that the comments of Dickhoff and (iil-more just described violated Section 8(a)( 1 ) substantially asalleged. Although Clark's employment relationship sw ithRespondent arguably had ceased by the time of Gilmore'sremarks to him, he was still an "employee" for purposes ofSections 2(3) and 8(a)(I) of the Act. Little Rock ('raeo' iBasket (o., 227 NLRB 1406 (1977).TIhe allegations concerning Novak. being without evi-dentiary support, are without merit.3. Paragraphs IO(a). (b), and 17Paragraph IO(a) of the complaint alleges that, on orabout March 11, 1976, Respondent, bv Novak and (iil-more. "told employees that unionization would result inmore stringent working conditioas." Pa,-agraph 10(bl alleg-es that, on the same occasion, Novak "told employees thatif Respondent were unionized ... [it] ...would prolongnegotiations ...hold up any pay raises or bonuses duringI [hs is Heilde' ilnc, illtlot ercd sersirl, if ihe inlcliacl.Ilhis is Ilclde S ts uninllrovserted i ersion f Ithe ill ldell'I lhis Is ( tlark' I redited version i f the incidcent not cs\pesslI rcuilled h,(ilnlore ( outiei for Respondent attempted to impeac.h ( irk h citing apa-..ge rll hi, aifflda,in. sirepared during the inseslligalo el the chargehetein vhirh re.aii: "While I had the definite ilnpresil,o that Ihc iI.IIIa;I.Cmcnil dldn'il iant thre coinipansv i Uio union. I don'il lecall a,. nian acrn il.personnel nnl~klp .a l\ sruch statement." Overhloiked hb counsel is: pasa;lelater II the 'anle ;ffid.mit expresslN dealing suth the toiTlcrsaltoll ill L!l.eStion. shich rad.: "(;(iloile then ainl something like that if Ihe ctnlpe !ol\went unl tl. it w soi lld ! bI oke. iandl that's ih'I iI had to iLa peiple f " I h eJiIler passaLgC i InLsidecred itlei probal.ilve is iia the otllier hbN appili-L,,1of the trit tl plicpI lIIC tht the specific exclude's the cIl eral I .i .i h ]]c i itk,dioes inot cirresli,lII 1i1 ill dietails with ( lark's testlilt ll, it tecind itric It,corrohllbo:i tIi illel eatcprolonged negotiations ...cut the payroll ...sell theplant or close down the plant and move it to another loca-tion ...[and that] employees could no longer legallystrike." Paragraph 17 of the complaint alleges each utter-ance as a violation of Section 8(a)( ).Sometime in early March, Novak engaged two Red-moend employees, Gary Carroll and Guy Clapp. in conver-sation about the possibility of the Union's getting in. No-vak had with him copies of union contracts in effect atthree other companies in the area. He called Carroll's and('lapp's attention to the wage levels in the contracts. whichwere below Respondent's. and to the work rules, whichwere a good deal more stringent than Respondent's.Novak stated that the more stringent work rules were"something the company would be able to negotiate intothe contract" should the Union get in, particularizing thatRespondent's tolerance of tardiness "was going to have tochange." He added that one of the three contracts hadtaken 9 months to negotiate, and that Respondent "couldlegally put the negotiations off and drag it out that long."Meanswhile, Novak expanded, the laws of collective bar-gaining would prevent the granting of any raises or bonus-es. lie then interposed that the only wav the employeescould get a raise during negotiations would be to strike,and that such a strike would be "a wildcat strike whichwould be illegal."At one point in the conversation., lapp asked if union-lzation would affect the size of the payroll. Novak an-swered that, because of the additional secretaries needed"toi take care of the extra union paperwork." there wouldbe increased operating costs, compelling payroll "cut-hacKs" elsewhere. Novak asserted, by way of illustration,that one of the three companies whose contract was inhand had been forced to reduce its payroll from about 40to about 9 upon going union.I°I'here is no evidence of Novak saying, as alleged in para-graph 1O(b), that Respondent "would sell the plant or closedown the plant and move it to another location" if theI Union got in. Nor is there any evidence in support of theallegations in paragraph 10(a) as they relate to Gilmore.Except for the alleged remarks about selling, closingdown, or moving the plant, which are lacking in evidenti-ar; support and consequently devoid of merit, it is con-cluded that Novak violated Section 8(a)( I) substantially asalleged by the comments set forth above. While certainelements of his recital arguably would have been permissi-hle in isolation --e.g.. the prospect of more stringent workrules being negotiated into an)' contract with the U nion-the threatening and restraining overall context of his mes-sage tainted the whole. See. generally, Block-Soitahlond,Sporltsiear, Inc., Southliland Manufa cturing Cornpany. Inc.,170 Nl RB 936 (1968): Greensboro Hosiery Mills, Inc.. 162NL RB 1275 (1967).I I hii rcconl iructilc ll oIf the conersJtion is deriscd froun .an alialg.allg iiihc tcsirni on, ii ( arroll and ( Ilapp., hich ,ais trutil i n cotrlohrllc i ts iii iI'',crii.lsa, and Is iredilled Notaks in his tcstillti s. did t ill addres* himlselfit, thiLs p ititill collIt'eisiltli te did tilf[. l itaces. that he ,onmnienlcd"II the oTik riles Ill th three contracts durinITg I emln losee rleetIing 'oTch I 1 1i Tiii ite th[IIt 'Inc Of the conritiatis had hbeen ill .tetatlotl fol 9ln ithls ttc cilenied aitls rieTaiteion if ciling Ihc pillt i. cLi itig the pl.iitdt ,, l i llc e gl Sllkt', alHi g tthe ni eclillr TRUSS-SPAN COMPANYThere being no proof of same, the Gilmore allegationsare found unmeritorious.4. Paragraphs 11 and 17Paragraphs I I and 17 of the complaint allege that, on orabout March 10 to 12, 1976, Respondent. by Dickhoff andEarl Anderson, "told employees that they would receive nomore overtime work until after the union campaign wasover," thereby violating Section 8(a)(1).In early March, before work and in the presence of "sev-eral of the guys" at the Auburn plant. including John Nak-ies, Dickhoff stated that "there would be no more overtimeuntil the union thing is settled." IAbout the same time, and perhaps as a result ofDickhoff's statement, Nakies told Heide that there wouldbe no overtime work on a particular night. Heide there-upon asked Earl Anderson. Respondent's vice presidentand the general manager of the Auburn plant, why. Ander-son replied that "there would be no more overtime becauseof the union activities." 12It is concluded that Dickhoff and Anderson. by equatingthe lack of overtime with the union situation, violated Sec-tion 8(a)(i) as alleged.5. Paragraphs 12(a) and 17Paragraphs 12(a) and 17 of the complaint allege thatduring the first half of March 1976 Respondent. by Novak."told an employee that Respondent could not give the em-ployee the 25 cents per hour leadman's pay that Respon-dent owed him until after the NLRB-conducted election,"thereby violating Section 8(a)(1).On or about February 26, Novak had a conversationwith Ron Frost, a trial or probationary leadman at theRedmond plant, in which Novak said that he realizedFrost had not been receiving the customary 25-cent-per-hour leadman's premium. Novak continued that. "afterthis union stuff was all over," he would "take care of"Frost.It is concluded that Novak's remark violated Section8(a)(l) as alleged.6. Paragraphs 12(b) and 17Paragraphs 12(b) and 17 of the complaint allege that,between February 20 and March 10, 1976, Respondent. by'l This is Nakies' credited version of the incident Nsaklc, impres-ed I mlea sincere and capable witness On the other hand, as shown eltrher herein.Dickhoff was inclined in his aintunlin ,eall I) iittrihtule .arluiiii uIiIntiardconsequences. present and prospective tio the union situation12 This is Ileide's credited version of the incident .iidersn denied ilnsdiscussion iwith Hleide "in which the subleci matter It ieertime ;,ne rll Iflelde seented to he ai consclentiius aned able litnes,,. and the plilulbilhils i,his testimaons on this point is enhanced bs )lckhoff'l simlhir si;i(cileltabout overtime, of which Nakies credibly tesilfied."' This is Frost's credited %ersion if the inlident No,.ak'sI ,i l\ [-ini.otil.ton the potint " as that lie had itn recollecriln o f discussing leadrmilll'i puswith Frost "during the latter half of March' Ntt irbls did thus dlclalinlilack conviction, hut J:rost appeared to he a sincere anld conlpetent ilt nessFrost's tesiimons on cross-eainlin.tiln Ihat he vial "neut poitiIeC" hlrt N.,i-vak used the word "unioin" did not perforce inx.Iid.ile his ltslrl l.ns nrdirect. which is adopted, but it did reseal his ilnscir.nnillnes uirlndel oath.thus enhancing his overall credihilirDickhoff. "told an employee that they would receive nowage raises because of the union campaign, that they'would have had it all by now' if they had not brought inthe union, and that the company would drag out the orga-nizational period as long as it could." thereby violatingSection 8(a)( 1).During a conversation in early March in Dickhoff's of-fice. Heide asked Dickhoff why some expected raises hadnot materialized. Dickhoff replied that raises were "at ahalt because of the union activities": that the employeeswould have received them by then if they had not "broughtthe Union in'": and that Respondent "would trs to dragout ...the election as long as they could, where nobodywould get their raises." 14It is concluded that Dickhoff's comments violated Section8(a)(1) as alleged.7. Paragraphs 12(c) and 17Paragraphs 12(c) and 17 of the complaint allege that,during the first half of March 1976. Respondent. by No-vak, "told an employee that the employees' attempts tounionize were futile since Respondent had a lawyer fromt!le inside," thereb, violating Section 8(a)( I).In mid-March, Novak and Guy ('lapp conversed in theparking lot at the Redmond plant. Seeing a book entitled"How to Win an Nl RB Election" Iying on the seat ofNovak's car, Clapp wisecracked: "Oh, you're using ev-erything you can ...to win." Novak replied: "Yeah., Ithink we've got it in the bag." ('lapp asked: "Now., why doyou think that?" Novak countered: "Well, we have one ofthe guys from the inside nov,'" explaining that Respon-dent's attorney in the election matter had formerls workedfor the National L abor Relations Board. 'Nothing in Novak's words can he construed as tendingto interfere with, restrain. or coerce employees in the exer-cise of their Section 7 rights. It is concluded, therefore, thatthis allegation is lacking in merit.8. Paragraphs 13(a) (d} and 17Paragraphs 13(a) -d) and 17 allege that, on NMarch 23.1976. during an employee meeting:(a) Respondent. by Novak, violated Section 8(a)( 1) htelling the employees that, if Respondent were unionized."Respondent would prolong negotiations" and "wouldl e iteltiC , llhotlih c onull cedtl l on cross-exarns m iton [hit his ie ri i ollIbis Clitt\ er tlll1 AI.1I "lilrl fogf I C'' bhe irLlse I the lpse if itllic is .tredteI.hal 1),kholff ,Id c llal serhionis uhsllitianllllx iis iahoi c dtescribed [)ickhoffadililtted. in hIs rsilitit.1 tl.ll }t l teide asked ihmili the ralses "on ntlnlUrlcrtls,n scitn s .'I ind ih, Irie m11l ercd Illit thcs , oiuld he forthconliie hifter theclection his t lkri pl..i u lmi s,. c' re leired hi the N.itinlt. I .ihr Rci Iioi,Bi. rd " Reirdlir- tilie elrher elCleilrIs if this sltn.Ctellrlln 1. i reci lled hb,Ilcidc I e I )lickhOfl sa xlnt i l ith the rai, es a.rca.d X I ild hi'se heel Crtele.d iI the I nl!'n S l 1ilt 1 ieeC hhlLilht in. ind Ihat Respindertl 'i.'LId Irsis sIr l Ill tlTers ntI to foresMlill rlses it prestous ] hi, been f(ound Ielteirthoed upoil llcliec', ulniic ltroucrtcd icstinons. thant )llkhoff i;ide .i cotll-nent of the forriler ch ,ric.er on ianother ..casitn Bind hased Lmintl thecrednied testinlins of (. ar,ll ainr (' lpp that Nis ak briiached the plsolpelif .I p intlticted tl Celn i iilr .rl..i It is t d it to n rnesl ll raloses and h-il CesHIelle's \erE-,l if tie (I nrids.nriri no. i ll n i tIC tll> iakes on idded ircdence15 This is, (ip p',n' n rI ltrierted Scr,' o o f tile In.Lid. llt57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhold up any pay raises or bonuses during prolonged negoti-ations"; and by further stating the the employees "wouldnot receive their previously announced quarterly raise be-cause of the pending union campaign."(b) Respondent, by Novak or Douglas Chatfield, corpo-rate secretary-treasurer, violated Section 8(a)(1) by an-nouncing "a change in eligibility requirements for Respon-dent's pension-profit sharing plan."(c) Respondent, by Novak or Chatfield, violated Section8(a)(1) by telling employees that, "if they opted for union-ization, they would not be eligible for participation in Re-spondent's pension-profit sharing plan."(d) Respondent, by Novak, Chatfield, and Earl Ander-son, general manager of the Auburn plant, violated Section8(a)(1 ) by announcing "to employees that it would improveonerous working conditions and institute monthly meet-ings to hear and adjust employee grievances."On March 23 the day before the election Novak,along with Anderson and Chatfield, presided over a meet-ing at the Auburn plant attended by employees of bothplants. The meeting ran from 9 to about 11:40 a.m. Coffeeand doughnuts were served. Novak did most of the talking,speaking extemporaneously at times and reading at times.During the meeting, printed matter was distributedamong the employees, including descriptions of Respon-dent's pension and profit-sharing plan and of the PensionReform Act of 1974. Novak declared that Respondent hadjust "discovered" that, because of the 1974 Act, the eligibil-ity minimum for participation in the plan had been low-ered to 1,000 work-hours in the first year of employment.Novak then read the names of the previously excluded em-ployees now eligible, noting that only one or two remainedexcluded. He told the employees that he had learned of therelaxed standard several days earlier upon making an eligi-bility inquiry to the bank that administers Respondent'splan.(Clapp asked if Respondent's plan would remain in effectif the Union were voted in. Novak evaded the issue and Clappasked again. After several repetitions of this, Novak finallystated, in effect, that the plan "would be dropped" shouldthat happen, with the employees receiving the amount ofcontributions that had been vested in their names.'6, Ithat Novak said the plan would be dropped should the Union be sotedin is based on the credited testimony of Carroll, John (hristensen,. (lapp.Irost. and Heide Nos.ak testified that his answer was limited to a reading ofa passage from the description of the 1974 act tie asserted that he read itthree times. with the employees reading along with himn the third time I hepassage reads:Exclusiin of Collective Bargaining Unit. In some instances, unionemployees who are pairt of a collective bargaining unit prefer currentcompensation or some other form of benefits to inclusion in a cnir-pans's pension plan. In these instances it may be difficult or impossiblefor a plan Iot meet the coverage or antidiscrimination requirements ofthe tax law.The Act permits the exclusion of emphlyees swhol are cosered hs acollective barga:inilg agreement in determining whether a plan meetsthe 70',; or 80'. coverage rule ir the antidiscrimination rule. Ilowexer.it is essential thlat retirement benefits have been a subject of good faithbargaining between the employer and its emploees who are coetledhby the collective bargaining contract. It is anticipated that the IRS willrequire evidence of good faith bargaining on pension benefits beforeaipproving a plan vWhich excludes union employees.Ihe nearest thing io corroboration of Novak on this potint was the itet-Novak also announced that Respondent was estab-lishing an "open-door policy" to assure that there would beno subsequent lack of communication between the em-ployees and management, to be in the form of monthlymeetings in which the employees could air their griev-ances.Novak continued that, while the length of contract nego-tiations could not be predicted should the Union get in, thenegotiations of a competing company in the area had last-ed 9 months. To someone's question if raises would begranted while negotiations were in process, Novak said no,that raises were a matter to be negotiated.Novak stated, finally, that Respondent "had to wait un-til the union thing was settled" before the quarterly bonus-es could be distributed.When his turn came, Chatfield remarked on the strin-gency of the work rules in the union contracts of some ofRespondent's competitors. He said that, although Respon-dent would not institute such rules, "win, lose, or draw," hewanted the employees to know what could happen in abargaining relationship and that all was not "sweetnessand light once a contract was signed." Chatfield furtherstated that the advent of the Union had blocked the grant-ing of planned raises, then beseeched the employees "totrust" Respondent and "vote the Union out" so that Re-spondent "could make it up" to them.'sThere is no evidence in support of these allegations asthey pertain to Anderson.Although the relaxed eligibility requirements for Re-spondent's pension and profit-sharing plan evidently weremandated by the Pension Reform Act of 1974, it is con-cluded that the announcement of that circumstance theday before the election, when Respondent learned of itseveral days before, in combination with its misconductotherwise, "was part and parcel of Respondent's unlawfuleffort to discourage the employees from joining a union,"and so violated Section 8(a)(1) as alleged. General CinemaCorp. d/b/a Renton Village Cinema, 228 NLRB 377, 378(1977).It is further concluded that Novak violated Section8(a)(1) as alleged by saying that the pension and profit-sharing plan "would be dropped" if the Union were votedin; by' saying that Respondent was establishing a new"open-door policy" to treat with employee grievances: bysaying there could be no raises during negotiations, coinci-dentally citing the 9-month prolongation of another com-mony iof Ronald Street that Novak "read from the law" Street did notspecify what Novak read, however. severel) impairing the corrobhorativesalue of his stors While holding firm that they had no recall of Novalkreading the above passage. Carroll. Christensen, and Frost all conceded oncross-examination by Respondent's counsel. citing the considerable passageof time between the event and the hearing, that it was possible that Novakdid so. This concession of the possibility served more to demonstrate theirconscientiousness under oath than to undermine their original testimony Itoffends commonsense that no one could be summoned to corroborate Novakhad he truly read and reread the passage as he testified.'That Novak raised the prospect of monthls grievance meetings onMarch 23 is based on the credited testimony of Carroll. Clapp, Frost. andIleide. Nosak's intimation that he first raised the subject in an emploseereeting after the election is not credited.m Except ias indicated in the preceding two footnotes. the above descrip-tilii of the March 23 meeting reflects a selective adoption of the nonton-Iliting testirmlon of several emiployees and Novak.58 TRUSS-SPAN COMPANYpany's negotiations; and by saying that the distribution ofa quarterly bonus would have to "wait until the unionthing was settled."It is concluded, finally. that Chatfield violated Section8(a)(1) as alleged bv blaming the union situation for thewithholding of raises: by urging the employees to "vote theLUnion out" so that Respondent "could make it tip" tothem, thus conditioning benefits upon a favorable vote.and by mentioning the stringency of the work rules in cer-tain union contracts. Even though Chatfield disclaimedany intention by Respondent to institute such rules, "win.lose, or draw.," his avowed purpose in mentioning themto show that union contracts are not all "sweetness andlight" in combination with the overall context of his andNovak's remarks imparted a threatening taint to the refer-ence.There being no evidentiary support of the allegationsconcerning Anderson. they are without merit.9. Paragraphs 14(a) and 17Paragraphs 14(a) and 17 of the complaint allege that,between February 20 and March 19, 1976. Respondent. bhNovak and Gilmore, "told employees that they would re-ceive no wage increases until the union campaign was over,but that after the NLRB election, they would receive retro-active wage raises,. thereby violating Section 8(a)( I.Sometime in late February or early March. during anemployee meeting between shifts at the Redmond plant.Novak read a prepared statement in which he announcedthat there would be no raises or bonuses until after theelection "because it could look like a bribe," but that retro-active raises would be forthcoming after the election "nomatter which way it went." 19There is no evidence in support of these allegations asthey relate to Gilmore.It is concluded that Novak's assertion violated Section8(a)(1) as alleged.The Gilmore allegations, being devoid of record support.are without merit.C. The Alleged Violations of Section 8(a)(5)Paragraph 15(b) of the complaint alleges that Respon-dent's assorted violations of Section 8(a)( ) "are so seriousand substantial in character and effect as to warrant theentry of a remedial order requiring Respondent to recog-nize and bargain with the Union." Paragraph 16 allegesthat Respondent violated Section 8(a)(5) by its conduct al-leged in paragraphs 7(c). 13(b), and 14(b)-that is. by re-jecting the Union's February 20 demand for recognition.by announcing a change in pension and profit-sharing eli-gibility at the March 23 employee meeting, and by institut-ing a new wage system after the March 24 National LaborRelations Board election "without notice to or bargainingwith the Union."I9 Ihis reconstruction of the event is based upon the substantLiall corre-sponding testimorn' of James Bosce. (hapman. C(hristensen. and RussellNovak did not refute it and, as earlier noted. )ickhoff .idmittedls rmadecomments of a similar nature io Helde1. Factsa. 17he .o)licitltion of (cardsAs previously mentioned. 23 employees signed authori-zation cards on February 19 and 20.20The unit payrollthen consisted of 34 emplossees. The Union demanded thatRespondent recognize it on the afternoon of February 20.and, being refused, petitioned for a National L.abor Rela-tions Board election that same day. An additional five em-ployees signed cards in the remainder of February, bring-ing the card total to 28, while the payroll shrunk to 24 as ofFebruary 26 with the lavoff of 9 employees and the dis-charge of 1. Of those remaining 24 employees, 21 had signedcards.The cards, all identical, stated:Authorization for Representation ULnder the Nationall abor Relations ActI, the undersigned employee ofCompany:Address of Compan':authorize Local 741 affiliated with theInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica to represent me in negotiationsfor better wages, hours and working conditions.Name DateHome AddressSocial Security NumberJob ('lassificationSignature--The burden of card solicitation was carried bs Heideand the Union's representative. l.illi. As Heide recalled.Lills explained to him on Februarx 19. before they began:[Ifl they got a majority of the people to sign the cards...he [Lillyl could take it and go the company as abargaining agent and it would be a bargaining unit.and if the company didn't agree to it. later on it couldgo to an election.Heide and Lilly then drove to the Redmond plant. arriv-ing during the night shift lunch break on February 19. Tenor so night shift employees gathered in the parking lot,where Lilly spoke to them for "about half an hour." as herecalled. Lilly credibly testified that he gave his "standardspiel" in such circumstances, which took this form:I told them that the cards would be used in order forme to find out whether or not there was a majorityinterest involved. The cards could be used to go to theCompany and prove majority status: and I told themv Not all of the cards were correctlN dated Three. those of [).s id C(larkDarrell Mueller. and Michael Nogler. bear the date of Februar 18X. although the weight of evidence indicates that the) were signed n Febhruai.r19 Anolher, that of Michael Cooper, erroneously was dated Febhruars 10instead of Februiars 20: and vet another. Russell's. erroneousls, as datedFehruar, 29 Instead of Februar) 20 as suggested bh the weight of es idenceStill others. thos'e of Tlmoths Adair, fllee, and Jeffrey Mcc(re. hbear nodate on their ;lile. hut were signed oin February 20 as Indlcaled b% esltilrns,esidence I hese matters have no effect oin the outcome of the caie. and aremeneiln ed .nls in the interest of completeness59 DECISIONS OF NATIONAl. IABOR RELATIONS BOARDthe cards might also be used to prove a valid interestto the Labor Board if we needed to go to an election.-'2Rain began to fall, causing the group to move to Respon-dent's lunchroom, where Lilly and Heide answered sundryquestions from the employees. Clapp asked if the emploN-ees became dues-paying members by signing the cards.Heide replied:All this [signing] is going to do is say there is interestin the idea of going union, and that these cards givethe Union the right to negotiate with the Company?.Several of the employ ees signed cards, either in the parkinglot or in the lunchroom.The next morning, February 20, Heide obtained signa-tures from his coworkers on the Auburn crew; and, atnoon, he returned to the Redmond plant, soliciting signa-tures from the day-shift employees. Heide credibly summa-rized his words to the various employees as follows:I told them ...that in order to get the Union in, w ewould have to have the majority of the people's namesdown on the cards to be able to let the Union repre-sent them ... .23Heide delivered the cards thus obtained to Lilly in theearly afternoon of February 20: then Lilly called on No-vak, demanding recognition. After Novak's refusal and thefiling of the election petition with the National Labor Rela-tions Board, lilly met with some of the employees afterwork that same day at a cafe in Redmond. Further signa-tures were obtained after Lilly explained:[If] you felt that you wanted the Union to representyou ...you should sign the cards, but they do notobligate you in any way.24Subsequent organizational meetings were held at a Red-mond cafe on February 26 and at the Union's hall on Feb-ruary 29, during which the balance of the signatures wereobtained. Heide told those at the February 26 meeting thatthe cards were being circulated "to see if enough employ-21 l s's esl lnlo , in his regard was corroboriated in it, essenuiialx sHleide. C(lapp, ( lark. leir I)eMers. Frolst., 1aik ledihven. Mueller. .LndJames Patterson. Irel.nd. who testified thalt Iilvs said the cards were flrinforniation onls iand that either l Iilly or lHeide said signing "didn't ltea; iahether I A.ias for or against the Union." and John Lidral. who testified thatLill sa;id signing "was just ai matter of records," ;re discredited in Ihe fa;eof explicit denimals b 11ill and Heide and the iverwhelling corroborimrironof them.2 tlelde's testinionm in this regard was corroborated in Its essenllias bh('lapp and Nogler Referring to the same incident, however, (lapp's prerilalaffiduaiit stated thit Heide sa;id. "signing didn't niean ;sou were frr iragainst it. just ?ou w anted ani election to see whether or not .the I nolnwill represent you for better wages and so forth" Respondent argues frorithis that the signatures obtained February 19 were inproperly inducted.('lapp credibl. testified. however. that the affidavit. uvhlch a.as prepared bsan agent of the Nationil l La.hbor Relations Board. "didn' stalte exacti " '1hahe intended It Io state. and that the truer version was embodied in hIotestilonY Respondent's argument thus is rejected. without addresslni itslegal validitiy for warn t of credible esidentiar, underpinningIleide's testlimons ii this regard was corroborated in its essenltial, hJames Bonce. Dexter ( hapman John Kersting. Jeff Mcu;rew. L.ets Nenleth.and lIauren Russell Ronlld Street's testimony that Hleide said the cilrdlsAwere infoirnmatlon ,lds that lt hinl know ho , many people were intcretl-ed in hearing What he [a union representative] had to sa?" is rejected in sIceof Heide's deniial and the heavi corroboration of him24 Ihis is an ectract from the credited lestinioin, of Boyce. ahlch ; iscorrilborated in subslhalce hi C(hristensen and was unconitradicledees were really serious about the Union or not":25and Lillyexplained on February 29 that the cards were "an authori-zation for him to go negotiate for the union-type contract,better wages." 26b. The refusal to recog nizeAs mentioned, Novak rejected [Lilly's February 20 de-mand that the Union be recognized. The remaining factspertinent to Respondent's allegedly unlawful refusal to rec-ognize namely. its sundry violations of Sectionl8a)() I have b een particularized above.c. The announceed chang e in pens iton and profit-sharingeligihilityAs earlier described, Novak informed the employeesduring a preelection meeting on March 23 that Respondenthad just discovered that, because of the Pension RefortitAct of 1974, the eligibility minimum for participation inRespondent's pension and profit-sharing plan had beenlowered to 1,000 swork-hours in the first vear of employ-ment. The new standard went into effect, according to No-vak., on December 31, 1975. A description of the 1974 Act,in evidence, specifies that, provided an employee is 25years old, he "must be permitted to participate in the plan"if he has worked the requisite 1,000 hours.d. 7he insitultion of a newtd wage .sv)tlenNovak admitted that after the election in mid-June. tohe exact Respondent 'instituted a new wage or pay sys-tem." The record is silent concerning the details of thechange. 1The Union was given no chance to bargain aboutit.2. Conclusionsa. The mnajority questionRespondent contends that the card signatures were in-duced by improper representations concerning the purposeof the cards and, therefore, that the Union did not achievea valid card majority. This contention is rejected. Thecards by their terms expressly designated the Union to rep-resent "the undersigned employee ...in negotiations forbetter wages, hours and working conditions." and there isno credited evidence that they were portrayed to prospec-tive signers as being sole/v for some other purpose, such asto obtain an election or to obtain information.'algreen Company. 221 NLRB 1096. 1102 (1975), in-volved representations that...the purpose of the card was to secure an NLRBelection, and, in the event a majority of the employeescast ballots at that election favoring representation bythe Union. the Union would then seek to bargain col-lectively with the Company ....2' [hi, firdidng is based on Ihe iunonitradiciteid tcilion; of A;'an JohnsoniiI I his tailing is sised un the usoiriridsitted leteiiiiii iof '5skies60 TRUSS-SPAN COMPANYSustaining the validity of the cards in that situation, theBoard observed, at 221 NLRB 1096:There is nothing inconsistent between obtaining au-thorization cards in order to demonstrate sufficientemployee interest in representation to warrant an elec-tion and in using the cards to demonstrate a union'smajority.Other cases in the same genre include Levi Strau.ss & (Co.,172 NLRB 732 (1968), and Cumberland Shoe Corporation,144 NLRB 1268 (1963). In Levi Strauss & C(o., 172 NLRB732, fn.3 (1968), the Board addressed itself to the solicitor'srepresentation that signing "didn't mean that we were join-ing the Union, that we had our choice when the electioncame up." The Board stated (172 NLRB at 733), findingthe cards to be valid:[T]hat employees are told in the course of solicita-tion that an election is contemplated. or that a pur-pose of the card is to make an election possible. pro-vides in our view insufficient basis in itself for vitiatingunambiguously worded authorization cards on thetheory of misrepresentation.Cumberland Shoe Corporation, 144 NLRB at 1269. con-cerned the representation that "a purpose of the cards wasto secure a Board election." The Board, again deeming thecards valid, declared (144 NLRB at 1269):[lit does not appear that they [the signers] were toldthat this was the only purpose of the cards. In this casethe cards, on their face, explicitly authorized theUnion only to act as bargaining agent of the emplo?ees, and ...the failure of the Union's solicitors toaffirmatively restate this authorization does not indi-cate that it was abandoned or ignored.Yet other cases in this vein are The Great At/lntic &Pacific Tea Company. Inc., 210 NLRB 593 (1974), in whichthe cards were found not to have been invalidated by therepresentation that they were to see if the employees want-ed an election and "it would be left up to the people to voteit [the union] in or out" (210 NLRB at 597): and .:'narcoIndustries, 197 NLRB 489 (1972), in which the same resultwas reached concerning representation that "the, neededso many more cards before they could go ahead and get anelection," and "we need six or eight more signatures inorder for the union to hold an election." 197 NI.RB at 494.A final piece of enlightenment in this area is the Su-preme Court's oft-quoted declaration in N'.L.R.B. v. (;i.sselPacking Co.. Inc., 395 U.S. 575. 606-607 (1969):[E]mployees should be bound by the clear language ofwhat they sign unless that language is deliberately andclearly canceled by a union adherent with words cal-culated to direct the signer to disregard and forget thelanguage above his signature. There is nothing incon-sistent in handing an employee a card that sa)s thesigner authorizes the union to represent him and thentelling him that the card will probably be used first toget an election.... We cannot agree ...that em-ployees as a rule are too unsophisticated to he boundby what they sign unless expressly told that their act ofsigning represents something else.These several decisions eliminate any doubt of thesoundness of the Union's cards. It follows that the Unionhad a valid card majority at the time of its February 20demand for recognition and at all relevant times thereafter.b. Ihe reliahility ofi the cards vis-a-vis an electionThere being a valid card majority, the next question iswhether Respondent's misconduct, previously found. im-peded the National Labor Relations Board's election pro-cesses to the point that the cards are the best availableexpression of employee sentiment. N. L. R. B. .Gissel Pack-ing Co.. Inc., 395 U.S. 575 (1969).Respondent committed no unlawful discharges or otheracts of virulent discrimination to discourage employee sup-port of the Union, instances of which exist in most caseswhere so-called Gissel bargaining orders have issued. Re-spondent's violations of Section 8(a)( I). however, not onlywere pervasive, but sometimes flagrant. involving threatsof economic retaliation in sundry forms-closure, withheldraises, the cessation of pension and profit-sharing cover-age: intimations of deliberately extended negotiations andmore stringent work rules: and the promise of retroactivebenefits once the Union was out of the picture. It is con-cluded in these circumstances, even without unlawful dis-crimination. that a fair second election is a forlorn possibil-its, and that a bargaining order therefore is necessary toprotect the employees' representational rights. Donn Prod-ucts, In(. & .4merican Metals Corporation. 229 NLRB 116(1977): Four Winds Industries, Inc.. 228 NLRB 1124 (1977).It follows that Respondent violated Section 8(a)(5) and(I as alleged by refusing the Union's demand for recogni-tion and bv later instituting a new wage system withoutgiving the UJnion a chance to bargain. It also follows thatRespondent is under a present obligation to bargain withthe Union., upon request, concerning any terms and condi-tions of employment over which it would have been re-quired to bargain had the Union been recognized on Feb-ruarv 20. 1976 the date of the demand and the refusal.DIonn Product. .Inc.. .supra at 118.It is further concluded, however, that the refusal-to-bar-gain allegation is without merit as concerns the relaxationof standards for pension and profit-sharing eligibility, an-nounced at the March 23 preelection meeting. For onething, the record is too ambiguous and undeveloped on thisissue to carry the General Counsel's burden. For another.although Novak's testimony is suspect that the changewent into effect the preceding December 31 before thebargaining obligation arose inasmuch as he himself didnot learn of it until March, the record suggests in any eventthat Respondent was under a legislative mandate to effectthe change whenever it did do so. It thus appears that bar-gaining on the matter would ha'e been a pointless ritual.not required by the Act. Cf. General Cineman (Corp. d h aRenton Village Cinema, 228 NLRB 377 378 (1977).('ON('I USIONS O I LAw1. By interrogating its employees concerning theirunion activities and those of their coworkers, and by telling61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees (a) that it would go out of business shouldthey obtain union representation; (b) that it would prolongnegotiations should a union get in, during which time noraises or bonuses could be granted; (c) that the only wayraises could be obtained during negotiations would be bystriking, which would be illegal; and (d) that a union con-tract would result in more stringent work rules, all as foundherein, Respondent in each instance violated Section8(a)(l) of the Act.2. By saying to its employees (a) that the payroll wouldhave to be cut back if a union got in because of increasedoperating costs: (b) that overtime was being withheld be-cause of the union situation: (c) that raises and bonuseshad been blocked by the Union's presence, and that raisesalready would have been received if the employees had notbrought the Union in; (d) that, after the Union was out ofthe picture. the employees would be taken care of and ret-roactive raises granted; and (e) that their pension andprofit-sharing coverage would end should the Union get in,all as found herein, Respondent in each instance furtherviolated Section 8(a)(1).3. By saying to its employees, for the purpose of discour-aging their support of the Union, that it had just discov-ered that the eligibility rules for the pension and profit-sharing plan had been relaxed, and that it was establishingan "open-door policy" in the form of monthly meetings todeal with employee grievances, as found herein, Respon-dent in each instance committed additional violations ofSection 8(a)(1).4. By refusing to recognize the Union as the exclusivecollective-bargaining representative of its employees in theappropriate unit on and after February 20, 1976, and bythereafter instituting a new wage system without giving theUnion a chance to bargain over it, as found herein, Re-spondent violated Section 8(a)(5) and (1) of the Act.5. These unfair labor practices affect commerce withinSection 2(6) and (7) of the Act.6. Respondent did not otherwise violate the Act as al-leged.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(b) of theAct, I hereby issue this recommended:ORDER 27The Respondent, Chatfield-Anderson Co., Inc., d/b/aTruss-Span Company, Redmond and Auburn, Washing-ton, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interrogating its employees concerning their unionactivities and those of their coworkers, and telling its em-ployees (1) that it would go out of business should theyobtain union representation; (2) that it would prolong ne-gotiations should a union get in, during which time no rais-27 All outslinding motions inconsistent ith this recommended Orderherebh are denied. In the event no exceptions are filed as provided hb Scc102.46 of ihe Rules and Regulations of the National I.alhor Relations Board,.the findings, conclusions, and recommended Order herein shall, as providedin Sec. 1(02 48 of the Rules and Regulations. he acdopted bh the Board 1idbec.ome its findings. conclusions. and Order. and all objections thereto .hallbe deemed waived for all purposeses or bonuses could be granted; (3) that the only way raisescould be obtained during negotiations would be by strik-ing, which would be illegal; or (4) that a union contractwould result in more stringent work rules.(b) Saying to its employees (I) that the payroll wouldhave to be cut back if a union got in because of increasedoperating costs; (2) that overtime was being withheld be-cause of the union situation; (3) that raises and bonuseshad been blocked by the Union's presence, and that raisesalready would have been received if the employees had notbrought the Union in; (4) that, after the Union was out ofthe picture, the employees would be taken care of and ret-roactive raises granted; or (5) that their pension and profit-sharing coverage would end should the Union get in.(c) Saying to its employees, for the purpose of discour-aging their support of the Union, that it had just discov-ered that the eligibility rules for the pension and profit-sharing plan had been relaxed, or that it was establishingan "open-door policy" in the form of monthly meetings todeal with employee grievances.(d) Refusing to recognize the Union as the exclusive col-lective-bargaining representative of its employees in the ap-propriate unit, and from instituting a new wage systemwithout giving the Union a chance to bargain over it. Theappropriate unit is:All production, maintenance, and truckdriving em-ployees of Respondent at its Redmond and Auburn,Washington, facilities, excluding office clerical em-ployees, outside salespersons, guards, and supervisorsas defined in the Act.(e) In any other manner interfering with, restraining, orcoercing employees in their exercise of rights under Section7 of the Act.2. Take this affirmative action:(a) Upon request, recognize and bargain with the Unionas the exclusive representative of all the employees in theappropriate unit described above; and, if an understandingis reached, embody it in a signed document if asked to doso.(b) Rescind those features, if any, of the new wage sys-tem instituted in June 1976 that work to the employees'detriment when compared to the arrangement that previ-ously existed, making appropriate retroactive adjustmentsin employee pay, and upon request bargain with the Unionconcerning the new wage system. Nothing herein shall beconstrued as authorizing Respondent to reduce wage andbenefit levels now in effect.(c) Post at its plants in Redmond and Auburn, Wash-ington, copies of the attached notice marked "Appen-dix." 28 Copies of said notice, on forms provided by theRegional Director for Region 19, after being duly signedby Respondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-:' In the esent that this Order is enforced bs a Judgment of a UrniledStales Court of Appeals. the swords in the notice reading "Posted by Orderof lhe National Iiabor Rela;tins Board" shall read "Posted Pursuant to a.ludgment of the United States Court of Appeals Enforcing an Order of theNational I.;abor Relations Board."62 TRUSS-SPAN COMPANYployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Ir Is FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.IT IS Ft RTHER REtOMMENDED that the election in Case 19-RC- 7895 be set aside and that the petition therein be dis-63